Citation Nr: 0212112	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  01-07 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from June to October 1974.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for PTSD.  

The Board notes that the veteran presented for a local 
hearing before a regional hearing officer in October 2001 and 
a Travel Board hearing before the undersigned Board Member in 
May 2002; transcripts of such are of record.  


FINDING OF FACT

The veteran has a current diagnosis of PTSD, which has been 
medically attributed to sexual assault that occurred during 
her active service. 


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2001); 67 Fed. Reg. 10,330 (March 7, 2002), (to be 
codified at 38 C.F.R. § 3.304(f)).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service entrance examination is silent for any 
complaint, treatment or diagnosis of any psychiatric, urinary 
or rectal disease or disability.  

Treatment records include a diagnosis of photosensitivity in 
June 1974.  On August 14, 1974 the veteran presented with 
complaints of frequency and urgency.  The examiner noted that 
it was the fourth such episode in the preceding year.  She 
was diagnosed with a bladder infection. 

Service medical records include a diagnosis of bacterial 
meningitis, urinary tract infection (UTI) and transient 
situational personality disorder in September 1974.  It was 
specifically noted that each of the conditions developed in 
the line of duty.  A Narrative Summary for a period of 
hospitalization from August 17 to September 26, 1974 
indicates a diagnosis of UTI three days prior to 
hospitalization.  It was noted that the veteran had four 
previous episodes of UTI and had been scheduled for 
examination in the Urinary Clinic the following week.  During 
hospitalization the veteran continuously complained of severe 
headaches but denied any recent head trauma.  

The examiner noted that during her hospitalization the 
veteran "was extremely unhappy about her [military 
occupational specialty]."  She had somatic complaints, 
"including gastrointestinal upset and vomiting, allegedly 
vomiting blood."  An administrative discharge was 
recommended.  

A certification indicated that the veteran had been 
psychiatrically examined in September 1974.  The diagnostic 
impression was character and behavior disorder, chronic, 
severe; manifested by increased dependency, inadequate 
response to social, emotional and vocational stress, social 
isolation, anxiety, depression.  The veteran reported that 
she had a boyfriend at home that she missed very much and 
that she could not continue in the service.  It was noted 
that the veteran's condition did not occur in the line of 
duty but that it existed prior to service.  

Progress notes dated August 19 and 22, 1974 indicate that 
there was a rash on the veteran's buttocks, which she 
indicated had been present for approximately two weeks.  
Examiners noted that the area appeared to be infected and 
could possibly be the source of her UTI.  It was also 
suggested that the affected area may have been herpes and 
that the veteran's viral meningitis might actually be 
"herpes meningitis."  

The veteran was granted convalescent leave for ten days.  
Treatment records upon her return indicate that she suffered 
dizziness and headaches.  The veteran reported that she 
developed a severe sore throat one-week prior to her return.  

In September 1998 the veteran filed an informal claim seeking 
service connection for acquired psychiatric disorder, to 
include PTSD due to sexual trauma.  

The RO received a statement from the veteran in October 1998 
in which she reported being raped at Ft. Dix, New Jersey 
sometime between August 3 and August 13, 1974.  She indicated 
that she might have contracted a sexually transmitted disease 
(STD) that was improperly diagnosed as cystitis and 
subsequently led to spinal meningitis.  The veteran further 
reported being examined by a psychiatrist in service for 
depression and withdrawal.  She specifically stated that she 
did not report the alleged incident because she believed it 
was her fault for not being careful.  The veteran also stated 
that she believed any punishment issued would have been 
minimal.  She stated that the alleged incident resulted in a 
current inability to trust men.  

The RO received a copy of treatment records from Northland 
Counseling in November 1998.  In December 1993 the veteran 
was noted as being married with a son.  She reported running 
a business boarding and training horses, in addition to 
giving riding lessons.  

The veteran reported a familial history of an alcohol 
dependent father.  She reported being an "A/B" student.  
She indicated that she worked full-time from the age of 16 
until she enlisted.  After service, the veteran indicated 
that she worked in a factory and attended college, where she 
achieved both her bachelor and master of business 
administration degrees.  The veteran further indicated 
working as a reader to the blind, production coordinator for 
five years and personnelist for one year.  She reported prior 
experience working with horses for three years prior to her 
current position, which she indicated she had been in for 
four years.  The veteran also stated that she worked 
previously coordinating real estate repossessions.  

The veteran stated that she joined the service immediately 
after high school and was separated a year later due to a 
diagnosis of spinal meningitis.  The veteran stated that she 
first married at the age of twenty-one but that the marriage 
only lasted for a year because of her husband's drug abuse 
and threats of physical violence.  She reported moving in 
with a man at the age of 24, whom she subsequently married.  
According to the veteran, she suffered a miscarriage and 
later divorced again.  The veteran reported a third marriage, 
which only lasted three years because of "mutual 
immaturity."  She remarried her second husband and remained 
with him for three years before alcohol, fights and disputes 
over money led to their second divorce.  Then, she married 
again.  

The veteran reported a three-year history of decreased 
appetite, low self-esteem and depression.  She reported 
interests in books, auctions and horses.  The veteran stated 
that she enjoyed doing things with her son and her mother.  
She reported a support system consisting of her mother and 
friends.  Her health was good although she reported a history 
of spinal meningitis.  She reported a history of alcohol, 
marijuana and Nicotine abuse.  The veteran indicated that she 
had not drank or smoked for four or five years.  

The veteran's mental status examination revealed her to be 
appropriately dressed and adequately groomed.  She was 
cooperative and made eye contact.  Her speech was clear and 
thoughts well organized.  The veteran was oriented times 
three and was not in overt distress although she complained 
of depression and anxiety.  Her intellectual functioning was 
in the high average range and she had good insight.  Her 
judgment appeared good and she had no apparent memory 
defects.  There were no signs of psychotic symptoms, 
obsession, compulsions, phobias, or suicidal/homicidal 
ideation.  The veteran was diagnosed with depressive 
disorder, not otherwise specified.  

Treatment records received from the VAMC include a Women's 
Health Assessment dated in June 1998, which indicates prior 
sexual and physical assault.  The veteran indicated that she 
had been pressured for dates and/or sex against her will.  
She reported being repeatedly exposed to unwanted touching, 
cornering or threats.  According to the veteran the incident 
occurred in service.  She indicated that she was concerned 
that the alleged sexual assault in service was causing her 
current physical manifestations including fatigue, back pain, 
pelvic pain, and relational conflicts.  

The veteran presented for an assessment for possible 
treatment with the Women's Trauma Program.  She reported 
incidents of severe domestic violence prior to military 
service and multiple incidents of harassment in service.  The 
veteran also reported an episode of violent date rape.  

She presented with PTSD symptoms including intrusive 
thoughts, nightmares, exposure distress physiologic 
reactions, avoidance behaviors, social alienation, emotional 
numbing, irritability, difficulty concentrating, 
hypervigilance, and high startle response.  The veteran 
reported two suicide attempts at the ages of 15 and 21, which 
she indicated involved overdoses.  However, the veteran 
specifically denied any medical treatment.  She further 
denied any present thoughts or plans of suicide because of 
her two children.  It was noted that the veteran's past 
history of psychiatric care began after the birth of her 
children, after which she was treated for post-partem 
depression for approximately three months.  It was further 
noted that the veteran appeared to be highly motivated to 
resolve her problems.  

In July 1998 the veteran reported suffering from flashbacks 
in which someone smothered her.  The veteran stated that she 
believed she was a child, but she was not sure at what age.  
During an individual counseling session in August 1998 the 
veteran reported that she was on a date when they approached 
"the part of a date when two people decide to kiss."  The 
veteran indicated that she "said no and her fellow soldier 
who was her date proceeded to have vaginal and anal sex with 
her against her will."  The social worker indicated that the 
veteran suffered physiological responses to "the trauma" 
during intimacy with her partner.  One week later the veteran 
also reported events of physical abuse and incest in 
childhood.  VAMC treatment records note a history of and 
continued complaints of and treatment for pelvic pain and 
UTI's.  

The RO received records from Dr. T. Madrilejos for treatment 
received from April 1990 to February 1995.  In May 1994 the 
veteran reported "bouts of depression."  

The veteran provided a stressor statement in February 1999 in 
which she continued to report being raped at Ft. Dix in New 
Jersey sometime between August 3 and August 13, 1974.  The 
veteran stated the following:

My assailant offered to walk me back to my barracks.  He 
stopped by another building first.  When we entered the 
building he pinned me against a wall, restraining my 
arms, kissed me repeatedly (forcibly), then pushed me to 
the floor.  He held me down, pulled my clothes down and 
raped me vaginally and anally.  I turned my head to 
avoid his.  I felt him breathing heavily on my neck.  He 
laughed at me during the assault.  

The assault caused immediate physical pain, including 
bruises, vaginal soreness, and rectal soreness and 
bleeding.

The veteran stated that she did not report the assault until 
June 1998 because she believed there was a lack of support 
for "women on base who were assaulted."  Additionally, the 
veteran indicated that she was "deeply ashamed and 
embarrassed that [she] was raped."  She reported that 
immediately after the incident she developed anal lesions and 
urinary tract infections.  The veteran recalled that one-week 
after the incident she was diagnosed with spinal meningitis.  
She stated that in September 1974 she was diagnosed with a 
transient situational personality disorder and complained of 
depression.  

According to the veteran she began having performance 
problems and increased her leave usage.  Later, she reports 
heavy alcohol abuse, difficulty with authority, lack of 
confidence, lack of trust, and eating disorders.  The veteran 
further reported difficulty maintaining employment and 
socializing with others.  The veteran continued to receive 
treatment at the VAMC from February to July 1999.  

She was afforded a VA examination in August 1999.  The 
examiner noted review of the veteran's claims folder.  The 
veteran reported six years of college experience during which 
she worked part-time.  She began drinking at the age of 18, 
but drank more heavily after marital problems.  She had been 
sober since 1998.  She denied any medical or legal problems 
at the time of examination but reported a history including 
viral meningitis, cystitis and anal lesions.  Her subjective 
complaints included sleeplessness, difficulty concentrating, 
exaggerated response, hypervigilance, nightmares, flashbacks, 
and detachment.  

Examination revealed the veteran to be alert, fairly neat in 
appearance, cooperative, and coherent.  Her mood was 
depressed and her affect appropriate.  Among examination 
findings it was further noted that the veteran was 
preoccupied with her sexual assault incident and blamed such 
for her failed marriages.  The veteran was diagnosed with 
PTSD with depression and anxiety.  She was also diagnosed 
with alcohol dependence by history.  The veteran's Axis IV 
diagnosis was psychosocial stressor, severe; traumatic 
experience during the sexual assault while in service.  

In an addendum dated in May 2000, the examiner opined that 
the veteran's history of heavy drinking, social impairment 
and industrial inadaptability made the veteran's alleged in 
service sexual assault likely to have occurred and supported 
her current diagnosis of PTSD.  

Treatment records from the VAMC from April 2000 to February 
2001 indicate continued complaints of decreased appetite, 
libido and energy; sleeplessness, feelings of hopelessness 
and helplessness; flashbacks; and nightmares.  The veteran's 
diagnosis of PTSD due to sexual trauma in service was 
continued.  In February 2001 the veteran was diagnosed with 
recurring lesions on her left buttock, which she indicated 
began following a sexual assault in 1974.  

The veteran presented for a local hearing before a regional 
hearing officer in October 2001.  She reported being sexually 
assaulted in August 1974.  The veteran indicated that she 
suffered from sleeplessness, nightmares, flashbacks, and 
memory loss.  She testified that she was diagnosed with 
meningitis and cystitis shortly after the assault.  The 
veteran continued to indicate that she was afraid and failed 
to report the incident to friends, family, police or anyone 
else.  She continued to report bouts with depression 
following the incident.  She specifically denied any 
psychiatric problems or counseling prior to service.  

At the hearing the veteran presented the statement of Dr. 
D.E. Perez-Gonzalez who reported treating the veteran at the 
Cleveland VAMC.  Dr. Perez-Gonzalez noted difficulty in the 
areas of memory and concentration.  She also noted limited 
social and vocational activities due to a fear of men and 
increased anxiety in crowded situations.  Dr. Perez-Gonzalez 
indicated that the veteran also suffered from feelings of 
helplessness, hopelessness, low self-esteem, mistrust, 
paranoia, dissociation, disorientation, and panic attacks.  

Dr. Perez-Gonzalez noted that the veteran reported being 
sexually assaulted in service at Ft. Dix.  However, the 
details of the assault were blurred and deep in the veteran's 
"unconscious."  Dr. Perez-Gonzalez stated the following:

A review of the documentation of the medical records 
showed that [the veteran] suffered from acute trauma 
reaction soon after she was sexually [attacked].  Her 
lack of reports of the event during the hospitalization 
is not an unusual finding for victims of rape.  Her 
urinary symptoms and other genital findings are 
indicative of sexual trauma.

Her childhood memories don't seem to be of particular 
distress, she remembers [hers] as a normal one, with 
absence of physical or sexual abuse. . . 

We believe [the veteran's] Post-traumatic Stress 
Disorder is direct response to her military sexual 
trauma.  Today she is not able to maintain a full time 
job, her memory is impaired and her social skills are 
limited.  She gets lost, has memory lapses and has 
difficulty recognizing her surroundings.  She also has 
multiple somatic complaints, headaches, 
[gastrointestinal] problems and frequent respiratory and 
genitourinary tract infections, which are incapacitating 
and completed the picture of a rape or sexually abused 
victim.

Dr. Perez-Gonzalez wrote another statement dated in May 2002, 
which continued to diagnose PTSD secondary to sexual trauma 
in service as evidenced by symptoms recorded in the reports 
of hospitalization after the trauma.  

The veteran's mother submitted a statement that was received 
at the hearing in May 2002 in which she described the veteran 
as intelligent, outgoing and independent prior to enlistment.  
Although she worried about the veteran, the veteran's mother 
indicated that her daughter made it through basic training 
without any problems.  After being stationed at Ft. Dix, the 
veteran's mother reported that the veteran was hospitalized 
for meningitis.  Following her hospitalization, the veteran 
was sent home for ten days.  As the time approached for the 
veteran to return to Ft. Dix, her mother recalls she became 
very ill and had to be treated at the emergency room.  After 
her separation from the military, the veteran's mother 
indicates that she was withdrawn and moody.  She did not want 
to discuss her time in service and could not hold a job for 
long.  In addition to appearing to lose interest in things 
she used to enjoy, according to her mother, the veteran also 
began dressing differently.  

The veteran also presented for a Travel Board hearing before 
the undersigned Board Member during which she continued to 
report a sexual assault in service.  After the assault the 
veteran testified that she was hospitalized and provided a 
psychiatric evaluation.  She continued to report symptoms of 
sleeplessness, helplessness and nightmares.  

II.  Analysis

A.  Preliminary Matters

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  However, in light of the decision 
below, the Board finds that the record contains sufficient 
evidence to fairly decide the claim, that sufficient notice 
has been provided the veteran and that any failure to fulfill 
the requirements of the VCAA is harmless error and not 
prejudicial to her claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

The veteran contends that her diagnosed PTSD is the result of 
sexual assault she suffered in service between August 3 and 
August 13, 1974.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration (emphasis added) must be given to 
claims for PTSD based on sexual assault.  In particular, the 
Court held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  Paragraph 5.14c of these provisions 
states that, in cases of sexual assault, development to 
alternate sources for information is critical (emphasis 
added).  The provisions then provide an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred, to 
include medical records, military or civilian police reports, 
reports from crisis intervention centers, testimonial 
statements from confidants, and copies of personal diaries or 
journals.  See M21-1, Part III, 5.14(c)(8); see also 67 Fed 
Reg. 10,330 (March 7, 2002), (to be codified at 38 C.F.R. 
§ 3.304(f)).  

In this case, the veteran contends that a fellow service 
member raped her in August 1974.  The veteran admits that she 
did not report the incident at the time because she was 
embarrassed and afraid.  However, she indicates that she 
became physically ill, depressed and withdrawn shortly 
thereafter.  Other than treatment in June 1974 for 
"photosensitivity" the veteran first presented to sick call 
in August 1974.  Service medical records indicate that the 
veteran reported with complaints of urinary frequency and 
urgency.  Although the examiner in service indicated that the 
complaint was veteran's fourth that year, the medical 
evidence of record is silent for any prior diagnoses or 
treatment of UTI's and bladder infections.  The veteran's 
entrance examination was silent for any such conditions.  

The veteran was hospitalized from August 17 to September 26, 
1974 and treated for viral meningitis, UTI and transient 
situational personality disorder.  Examiners noted a rash on 
her buttocks that resembled herpes and indicated that such 
might be the cause of her viral meningitis.  The psychiatric 
examination indicated that the veteran was depressed with 
inadequate social, emotional and vocational stress responses.  
She had somatic complaints including gastrointestinal upset 
and vomiting.  The veteran also suffered from social 
isolation, anxiety and severe headaches although she denied 
any recent head trauma.  The veteran's hospital discharge 
report indicated that her diagnosed conditions were manifest 
in the line of duty.  

The veteran's mother has provided a statement that indicates 
that as the time approached for the veteran to return to 
service following a period of convalescent leave, she became 
very ill and required emergent care.  Service medical records 
indicate that when the veteran returned from leave she 
continued to report headaches and dizziness.  The veteran 
reported that she developed a severe sore throat one-week 
prior to her return.  According to the veteran's mother, 
following discharge the veteran was withdrawn and moody.  She 
did not want to discuss her time in service and was unable to 
maintain employment for any length of time.  The veteran lost 
interest in the things she used to enjoy and began dressing 
differently.  

The Board observes that there is no evidence of psychiatric 
problems prior to August 1974.  Additionally, as noted above, 
there is no evidence of any urinary or rectal disease or 
disability prior to August 1974. 

The veteran presented to the VAMC from 1998 to 2002 with 
complaints of sleeplessness, flashbacks, nightmares, anxiety, 
depression, startled response, and memory loss.  Examiners 
noted a history of UTI's and recurring lesions on her 
buttocks.  More significantly, the VA examiner in August 1999 
specifically noted review of the veteran's claims folder.  
She also noted the veteran's history of meningitis, cystitis 
and anal lesions and the veteran's various subjective 
complaints.  Examination revealed depressed mood and a 
preoccupation with her sexual assault.  The examiner 
diagnosed the veteran with PTSD with depression and anxiety 
due to a traumatic experience during a sexual assault in 
service.  In an addendum dated in May 2000, the examiner 
opined that the veteran's history of heavy drinking, social 
impairment and industrial inadaptability made her alleged in 
service sexual assault likely to have occurred.  

In October 2001 and May 2002 the RO received statements from 
the veteran's treating psychiatrist, Dr. Perez-Gonzalez.  Dr. 
Perez-Gonzalez noted the veteran's history and current 
complaints.  In fact, Dr. Perez-Gonzalez specifically stated 
that the veteran's "urinary symptoms and other genital 
findings are indicative of sexual trauma."  She also 
diagnosed the veteran with PTSD and opined that such "is [a] 
direct response to her military sexual trauma."  

The Board notes that Dr. Perez-Gonzalez referred in her 
opinion to genital findings that were not shown in the 
service medical records.  Nevertheless, the VA examiners have 
reviewed the medical records, and the Board finds their 
opinions provide some corroborative evidence showing that the 
veteran was the victim of sexual assault while on active 
duty.  See 67 Fed Reg. 10,330 (March 7, 2002), (to be 
codified at 38 C.F.R. § 3.304(f)); M21-1, Part III, 
5.14(c)(2), (3), (4), (7), (8).  Further, the Board finds 
that the record as a whole provides sufficient competent 
evidence to raise at least a reasonable doubt that the 
veteran was the victim of sexual assault while in service.  
Therefore, the Board finds that service connection for PTSD, 
attributed by examiners to in-service sexual assault, is 
warranted.  See 67 Fed Reg. 10,330 (March 7, 2002), (to be 
codified at 38 C.F.R. § 3.304(f)); see also M21-1, Part III, 
5.14(c); see also Patton, supra.  


ORDER

Service connection for PTSD is granted.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

